 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD GOMEZ,                                     No. 2: 17-cv-1247 JAM KJN P
12                       Plaintiff,
13            v.                                        ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 9, 2020, plaintiff filed a motion for clarification. (ECF No. 64.)

19   In this motion, plaintiff seeks information regarding whether he may ask defendant for a

20   settlement conference without notifying the court. Plaintiff is informed that he may ask defendant

21   for a settlement conference without notifying the court.

22          In the January 9, 2020 motion for clarification, plaintiff also seeks information regarding

23   when he may request damages aside from any physical injury he can show. Proof of damages

24   shall occur should this action proceed to trial.

25          On January 9, 2020 (incorrectly docketed as filed January 10, 2020), plaintiff filed a

26   motion for a settlement conference. (ECF No. 63.) Plaintiff requests that the court arrange a

27   settlement conference between plaintiff and defendant.

28   ////
                                                        1
 1          On May 23, 2019, a settlement conference in this action was held. This action did not

 2   settle. Unless both plaintiff and defendant consent, the undersigned finds that another settlement

 3   conference is not warranted at this time.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5                  1. Plaintiff’s motion for clarification (ECF No. 64) is deemed resolved;

 6                  2. Plaintiff’s motion for a settlement conference (ECF No. 63) is denied.

 7   Dated: February 5, 2020

 8

 9

10
     Gom1247.cla
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
